DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s amendment filed June 1, 2022 amending claim 1, canceling claims 50 and 59, and adding new claim 65 has been entered.  Claims 1-44 were previously canceled.  Claims 45-49, 51-58 and 60-65 are currently pending.
Newly submitted claim 65 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 65 is drawn to a different product having different properties, amounts and components.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 65 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 45-49, 51-58 and 60-64 are currently presented for examination.

Response to Arguments
The terminal disclaimer filed on June 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,072,710 and U.S. Patent No. 9,072,661 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the previous double patenting rejections over U.S. Patent No. 9,072,710 and U.S. Patent No. 9,072,661 are hereby withdrawn.
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. Applicant argues that Berghaus fails to teach a molar ratio of sodium hydroxide to ibuprofen of at least 1.05:1.  Applicant also argues that Berghaus fails to teach a pH from 7.0 to 7.8 as claimed.
These arguments are found not persuasive since although Berghaus does not specifically teach a molar ratio of sodium hydroxide to ibuprofen of at least 1.05:1, Berghaus teaches a molar ratio of about 1:1 which is very close to Applicant’s claimed ratio.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Applicant has not provided any demonstration of criticality.  As such, since the ratio of the prior art and the claimed ratio are very close, similar properties would have been expected absent a showing to the contrary.  
The same applies to the pH.  The prior art teaches a clear formulation of ibuprofen having a pH between 7.8 and 8.2 and the claims of the instant application claim a pH from 7.0 to 7.8 which overlaps with the prior art range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  Moreover, a pH of 7.4 as claimed is very close to a pH of 7.8 as taught in Berghaus.  Thus as detailed above, in the absence of a demonstration of criticality, Applicant’s arguments are found not persuasive.
Thus, for these reasons, the previous rejection under 35 USC 103 is hereby maintained and reproduced below.  This action is FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 45-49, 51-58 and 60-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berghaus DE-19912436 (Machine English Translation-of record- provided on IDS dated May 7, 2020) in view of Ortuzar et al. WO 2011/144677 A1.
Claims 45-49, 51-58 and 60-64 of the instant application claim a pre-filled bag for intravenous injection containing a stable pharmaceutical composition comprising water for injection, 4 mg/ml ibuprofen, sodium chloride, and sodium hydroxide, wherein the molar ratio of sodium hydroxide to ibuprofen is at least 1.05:1 and wherein the pharmaceutical composition is clear.
Berghaus teaches that ibuprofen is one of the well-known group of non-steroidal anti-inflammatory drugs (NSAIDs) having anti-inflammatory and analgesic properties used to treat rheumatoid arthritis and other inflammatory joint diseases, rheumatism and gout (page 1).  Berghaus teaches that due to its analgesic properties, ibuprofen is also widely used as a pain reliever (page 1). 
 Berghaus teaches an aqueous ibuprofen solution that is useful as a medicament especially in intravenous infusions (abstract, page 1 and claim 9).  Berghaus teaches that ibuprofen is readily soluble in most organic solvents, but is sparingly water-soluble (page 1).  Berghaus teaches that an object of the invention is to provide an ibuprofen solution that is suitable as a medicament especially for intravenous infusion and is stable as a purely aqueous solution over a very long period of time without active substance decomposition (page 2).  Berghaus teaches an aqueous solution of ibuprofen, suitable for intravenous infusion, which comprises trometamol as a buffer, wherein the pH of the solution is in the range of 7.8 to 8.2, and further comprises sodium chloride, sodium hydroxide and hydrochloric acid (pages 2-3 and claims 4 and 5).
	Berghaus specifically teaches that the ibuprofen solution contains from 200-1200 mg of ibuprofen and preferably about 400 mg or about 800 mg of ibuprofen per 100 ml of the final solution (page 3 and claims 3 and 5).  Thus Berghaus specifically teaches an ibuprofen solution preferably at a concentration of 4 mg/ml or 8 mg/ml.
	Berghaus specifically teaches a preferred embodiment wherein the solution is prepared by dissolving about 800 mg ibuprofen, about 605 mg trometamol, about 150 mg sodium hydroxide, about 540 mg of sodium chloride, and hydrochloric acid in an amount to adjust the pH value in the range of 7, and water in an amount to obtain 100 ml (page 3 and claim 5).  Berghaus teaches that the ibuprofen solution is stable for a long period of time without causing degradation or precipitation of the active ingredient, and preferably the inventive solution is stable over five years (page 3).  Berghaus specifically teaches that the pH of the solution is preferably adjusted in the range of 7.8 to 8.2 (page 3 and claims 2 and 8).
Berghaus provides a specific example wherein 50 ml of sterilized infusion solution is prepared by first preparing 100 liters of solution and transferring 50 ml of solution into 50 ml infusion bottles which are closed with sterilized and siliconized stopper for infusion bottles and aluminum crimp caps (pages 3-4).  Berghaus teaches that the 100 liters was prepared comprising dissolving 540 g of sodium chloride, 150 g of sodium hydroxide, 605 g trometamol and 800 g of ibuprofen until complete dissolution, adjusting the pH to 7.8-8.2 with 1N hydrochloric acid and then adding water for injection until 100 liters (page 4).  Said ibuprofen solution has a concentration of 8 mg/ml at a pH of 7.8 to 8.2 (page 4).  Berghaus further teaches that the solution was filtered and thus was sterile and transferred into 50 ml infusion bottles (page 4).  
Thus Berghaus specifically teaches a sterile ibuprofen solution for intravenous infusion having a molar ratio of sodium hydroxide to ibuprofen of approximately 1:1 since Berghaus specifically teaches a composition comprising 800 mg of ibuprofen (mol. wt. 206.30 g/mol) and 150 mg of sodium hydroxide (mol. wt. 39.997 g/mol) which is equivalent to a molar ratio of sodium hydroxide to ibuprofen of about 1:1.
Thus Berghaus specifically discloses a pre-filled bottle for intravenous injection comprising a stable pharmaceutical composition comprising water for injection, 4 mg/ml or 8 mg/ml ibuprofen, sodium chloride, and sodium hydroxide, wherein the molar ratio of sodium hydroxide to ibuprofen is about 1:1 and wherein the pharmaceutical composition is clear.  Berghaus specifically teaches preparing sterile ibuprofen compositions for intravenous infusion.  
Berghaus does not specifically teach a molar ratio of sodium hydroxide to ibuprofen of at least 1.05:1.  Berghaus does not teach a bag made of polypropylene, polyolefin or polyvinylchloride.
Although Berghaus does not specifically teach a molar ratio of sodium hydroxide to ibuprofen of at least 1.05:1, Berghaus teaches a molar ratio of about 1:1 which is very close to Applicant’s claimed ratio.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Therefore Applicant’s claimed ratio is rendered obvious since the ratio of the prior art is very close to Applicant’s claimed ratio, and the prior art teaches that the composition has the same properties as claimed in the instant claims, i.e. the composition is clear and stable without degradation or precipitation of the active ingredient for over five years.  Furthermore, the properties as claimed in instant claims 47-49 and 56-58 are rendered obvious since the Berghaus renders obvious a similar composition as claimed being clear and stable comprising the same components as claimed wherein the ratio of sodium hydroxide to ibuprofen is very close to the claimed ratio.  Thus since the ratio of the prior art is very similar to the claimed ratio, the expectation exists that the composition of the prior art will have the same properties as the composition claimed in the instant claims.  
Although Berghaus does not teach a bag made of polypropylene, polyolefin or polyvinylchloride, it would be within the skill of an ordinary artisan to use materials well-known in the art.  
Ortuzar et al. teaches pharmaceutical compositions comprising ibuprofen for injection which contain the same components as the composition of Berghaus (abstract).  Ortuzar et al. teaches that ibuprofen is a drug that has become very well-known since its invention in the 1960s and is currently marketed for the treatment of pain, inflammation and fever (page 1).  Ortuzar et al. teaches that containers suitable for these ibuprofen formulations are container made of plastics such as polypropylene, PVC and polyethylene (abstract). 
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to use any container known in the art suitable for storing an intravenous ibuprofen solution.  Ortuzar et al. provides teachings that containers made of plastics including polypropylene, PVC and polyethylene were known in the art to be suitable for storing intravenous ibuprofen solutions.  Thus the use of container including bags made of plastics such as PVC or polypropylene is rendered obvious in view of the teachings Ortuzar.
Claims 63 and 64 are rendered obvious since both Berghaus and Ortuzar teach that ibuprofen is well-known in the art to be useful for treating pain and fever.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings. 
 
Conclusion
Claims 45-49, 51-58 and 60-64 are rejected.  Claims 65 is withdrawn.  Claims 1-44, 50 and 59 are canceled.  No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 12:00 PM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/
Primary Examiner, Art Unit 1627
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627


KRM